Case 2:19-mj-00047 Document 2 Filed 05/31/19 Page 1 of 4 PagelD #: 12

AO 93 (Rey. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

 

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. _2:19-mj-00047
4805 Noyes Avenue, Charleston, )
Kanawha County, West Virginia )
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of West Virginia
(identify the person or describe the property to be searched and give its location):
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

 

ARE COMMANDED to execute this warrant on or before June 12, 2019 (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. (lat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Dwane L. Tinsley
(United States Magistrate Judge)

 

C1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ol for _ days (not to exceed 30) + until, the facts justifying,

Date and time wot Ma Opt 15S. Sf ;

- Ww a veal
City and state: Charleston, West Virginia is eL. Tinsley, United States ote SS

ecific date of

      
      

 

 

 

Printed name and title
Case 2:19-mj-00047 Document 2 Filed 05/31/19 Page 2 of 4 PagelD #: 13

AO 93 (Rey. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
2:19-mj-00047

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 
Case 2:19-mj-00047 Document 2 Filed 05/31/19 Page 3 of 4 PagelD #: 14

ATTACHMENT A

The residence is described as a two story, vinyl single-
family house with the numbers 4805 in black to the left of
the front door. The residence is located at U.S. Postal
address of 4805 Noyes Avenue, Charleston, Kanawha County,
West Virginia.

The premises to be searched shall also include the home,
garage, any and all yards, outbuildings, storage areas, motor
vehicles, recreational vehicles, motor homes, vessels, sheds,

animal cages, and mailboxes assigned.

 
Case 2:19-mj-00047 Document 2 Filed 05/31/19 Page 4 of 4 PagelD #: 15

ATTACHMENT B

1. Evidence of Drug Trafficking: Controlled substances,
packaging materials, scales, cutting agents, presses, rubber
bands, plastic bags, discarded wrappers, ledgers, bills of sale,
owe sheets, lists of telephone numbers or other contact
information, identifying information of customers and/or
suppliers, documents related to the electronic transfer of money
to include receipts for Western Union, MoneyGram and the like,
prepaid debit cards, items associated with the use of controlled
substances such as smoking devices, needles, items with suspected
drug residue;

2. Evidence of Maintaining a Drug-Involved Premises:
Utility bills, deeds, mortgage records, identification documents,
and mail;

3. Evidence of Firearms Possession and Use: Firearms,
ammunition, bills of sale, firearm boxes and packaging, receipts
relative to the purchase firearms and ammunition, photographs of
firearms, holsters, slings, ammunition belts, and body armor;

4, Fruits of Criminal Activity: United States currency, all
documents showing the purchase, ownership, lease (as lessor or
lessee), or sale of any asset, personal or real to include

automobiles, boats, motorcycles or Similar motorized conveyances
to include deeds, titles, and bills of sale.
